DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 7/2/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Bosselman reference does not teach “a low friction material between the inner ring and the outer ring that is an applied film of a low friction fluid, a coating layer or is embedded in the at least one of the orbital outer ring, the partial inner or the complete inner ring.”  Applicant argues that Bosselman teaches that the coupling medium is a fluid, therefore it is not a solid, hence it does not teach an applied film. The claimed film or coating layer is a fluid but in solid form. It can be seen in [0010] and [0040] of the PGPUB of the claimed invention that the coupling fluid is provided as a film and “It is an option to use a wet interface, wherein either or both inward facing surface 26 and/or outward facing surface 25 has . 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 23, 26, 27, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosselmann US 20080141778 in view of Wigh US 20130047729 and in further view of Li US 6604421.
As to claim 1, Bosselmann teaches “Device for emission and reception of ultrasonic signal to and from a test material (Abstract; Figure 6), the device comprising wheel assemblies  further comprising: one or more transducers arranged partially or completely embedded, or attached to, at least one of a partial inner ring or a complete inner ring (Figure 6, #121 and #123 are transducers, #201 is the inner ring, #204 is the coupling medium and #205 is the outer ring; [0098])), the wheel assembly is further comprising an orbital outer ring, and wherein the at least one of a partial inner ring or a complete inner ring connected to an axle in a non-rotating manner and the one or more transducers are fixedly pointing towards the test material (Figure 6, #203), a low friction (The interface material between #204 and #205, or #201 and #204 is not specifically taught, however, based on the aspect of impedance matching, the material must have been chosen in order to optimize the performance of the sensor in terms of low friction and impedance matching) interface having an acoustic impedance in the same order as that of the orbital outer ring (For energy loss to be at a minimum, the acoustic impedances of the materials needs to match. This is known as acoustic impedance matching. Based on this known and widely used technique, the impedances of #201, #204 and #205 must be in the same order in order to minimize energy loss as the pulse travels through different materials/mediums) is positioned at the interface between the inward facing surface of the orbital outer ring and/or the outward facing surface of the at least one of the partial inner ring of the complete inner ring, wherein the at least one of a partial inner ring or a complete inner ring has an acoustic impedance in the same order as that of the orbital outer ring (Figure 6 #204 is a material having an acoustic impedance in the same order as that of the orbital ring, taught in [0098]. If this medium has the appropriate acoustical impedance than it must also be a low friction material since it allows for propagation of the ultrasonic energy with minimal loss. Furthermore, since this is a wheel, one of ordinary skill in the art would have the knowledge to choose an ideal material which would allow the device to easily roll across the test material #152. The interface material between #204 and #205, or #201 and #204 is not specifically taught, however, based on the aspect of impedance matching, the material must have been chosen in order to optimize the performance of the sensor in terms of low friction and impedance matching. It can be seen as evidence in Gicewicz US 4986119 Column 3 line 54 to Column 4 line 16 that using low friction materials is known and would be obvious to one ordinary skill in the art based on the application and location of the measurement) and the low friction is an applied film of a low friction fluid, a coating layer, or is embedded in at least one of the orbital ring, the partial inner ring or the complete inner ring (As discussed above, utilizing a certain material would be obvious in order to optimize the performance of the sensor. Since the material of the wheel of Bosselmann already has a specific impedance value, it must also possess the characteristic of being a low friction material. Utilizing low friction materials for wheel which roll over a surface would be obvious since it would allow for the wheel to easily move. The interface material between #204 and #205, or #201 and #204 is not specifically taught, however, based on the aspect of impedance matching, the material must have been chosen in order to optimize the performance of the sensor in terms of low friction and impedance matching. Based on the instant application the low friction fluid is a film. The low friction material in both the claimed invention and prior art is the same, the difference being that the claimed invention in specifying that the liquid is in solid form as a film. Based on this, it would be obvious to one of ordinary skill in the art to consider the coupling fluid in Bosselman to be a film as well. Altering the state of matter between solid and liquid does not make a patentable difference between a claimed invention and prior art).” Bosselmann does not explicitly teach two or more wheels and a solid or viscoelastic coupling medium.
Wigh teaches “the device comprising two or more wheel assemblies (Figures 6 and 7).”

The combination of Bosselmann and Wigh do not teach a solid or viscoelastic coupling medium.
Li teaches “a solid or viscoelastic coupling medium (Abstract; Column 2, lines 11-19).”
It would have been obvious to one of ordinary skill in the art to combine the plurality of wheels taught by Li with the device taught by Bosselmann and Wigh. Using a certain coupling medium would be obvious to one of ordinary skill in the art since choosing one type over another only involves routine skill in the art. The coupling medium determination depends on the location of the medium and application of the sensing device. One of ordinary skill in the art could choose a medium in order to optimize the performance of the sensor.

As to claim 2, Bosselmann teaches “transducers are formed in a concave form to provide better adaptability of beam focus or in a convex form to provide better adaptability of beam defocus (#121 and #123 have flat and rectangular shapes. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. Furthermore, the specification of the instant application teaches that the shape can be “circular, square, concave, convex, single and double curved”, therefore no criticality is given to the convex and concave shape   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).).”

As to claim 3, Bosselmann teaches “wherein the at least one of the partial inner ring or the complete inner ring having a form of one of a cylinder, spherical or coned form, to provide a lens function to the acoustic signal (Figure 6, #201 is circular in shape; [0098]).”


As to claim 5, Wigh teaches “wherein the two or more wheels are arranged on one or more axles (Figures 6 and 7 show multiple wheels each with an axle being connected to frame 109).”

As to claim 6, Bosselmann teaches “low friction material is embedded in the inward facing surface of the orbital outer ring and/or the outward facing surface of the at least one of the partial inner ring or the complete inner ring (Figure 6 #204 is located between inner surface of #205 and outer surface of #201).”

As to claim 7, Wigh teaches “low friction material is one of any type of polymer or polytetrafluoroethylene (PTFE), graphite, hexagonal boron nitride, molybdenum disulfide, tungsten disulfide, metal alloys, PVDF or strongly hydrated brush polymers ([0050] teaches various materials located on the transducer mount which is connected to the axle of the wheel. It only involves routine skill in the art to choose an optimal material).”

As to claim 10, Bosselmann teaches “wherein at least on of the orbital outer ring the partial inner ring, or the complete inner ring has an elasticity coefficient adapted to the unevenness of the surface of the test material such that when more wheels are arranged on the same axle, when one wheel is encountering an unevenness, only the wheels rolling the unevenness will be affected and displaced by the unevenness (Figure 6 #204 is a material having an acoustic impedance in the same order as that of the orbital ring, taught in [0098]. If this medium has the appropriate acoustical impedance than it must also be a low friction material since it allows for propagation of the ultrasonic energy with minimal loss. Furthermore, since this is a wheel, one of ordinary skill in the art would have the knowledge to choose an ideal material which would allow the device to easily roll across the test material #152. An elasticity coefficient is a result of a chosen material, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). )

As to claim 11, Bosselmann teaches “wherein the orbital outer ring is constructed of a material with acoustic impedance in the same order as that of the test material (it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). The prior art teaches the criticality of acoustic impedance, therefore one of ordinary skill in the art has the knowledge to choose materials which optimize the performance of the device).”

As to claim 12, Bosselmann teaches “a controller for controlling the signals to and from the transducers, communication means for communicating control signals to and from the transducers, and the one or more transducers are electrically connected to a power source (Figure 7, [0103]-[0104]. Although a power supply is not explicitly taught, the electrical elements operate by means of some type of power source).”

As to claim 13, Wigh teaches “assemblies have one; or both sides of the rotating orbital outer ring a coupling means for connection to a neighbor wheel assembly or frame, and the coupling means further comprises connectors for transferring power and/or signals between the wheels, or between the wheels and a frame (Figure 7 indicates the connections between the wheels, rails and carriage).”

As to claim 14, Wigh teaches “wherein one or both peripheral ends of the axle have attachment means for attaching the device to a frame (Figure 6).”

As to claim 15, Bosselmann teaches “wherein the device comprises means for wireless transmission of control data and received signal data ([0105]).”

(Figure 7, #124 and #125).”

As to claim 17, Wigh teaches “Device for ultrasonic signal emission and reception of reflected ultrasonic signal from a test material (Abstract), the device comprise two or more wheel modules, each wheel modules comprising one or more wheel assemblies, as described in any of the previous claims, where the wheel modules are attached to a frame (Figures 6 and 7).”

As to claim 18, Wigh teach “System for ultrasonic signal emission and reception of ultrasonic signal (Abstract), the system comprising: one or a plurality of device/wheel assemblies according to claim 1 (Figures 6 and 7), the system further comprising a carriage to which the one or a plurality of wheel assemblies are mounted, a control mechanism for steering the carriage along a path over the surface of a test material ([0039]), control logic for controlling the carriage, the transducers, and storing and communication of data ([0012] and [0013]).” 

As to claim 19, Wigh teaches “the system further comprises navigation means for providing absolute position, and/or tracking means for providing relative position ([0041]).”

As to claim 20, Bosselmann teaches “system further comprises display means ([0033]).”

([0099]).”

As to claim 26, Wigh teaches “Method for emitting and receiving of ultrasonic signal for enabling analysis of a test material, the method comprises the step of: providing one or a plurality of systems according to claim 18 (Abstract; [0002]); emitting ultrasonic signals from one or more transducers; receiving reflections of the emitted ultrasonic signals from the test material with one or more transducers ([0059] and [0060]); storing and transferring the received ultrasonic signals to a computer means and analysing the received ultrasonic signals ([0077]; Figure 1, #32).”

As to claim 27, Wigh teaches “Method according to claim 26 the method further comprising the step of: moving the carriage along a predefined path (Figure 7, the inspection carriage is on a specified path); emitting ultrasonic signals from individual transducers according to a predefined emission pattern (Abstract); and receiving the reflected ultrasonic signal from the test material with one or a plurality of transducers configured to be receiving transducers for the individual emitted ultrasonic signal ([0059] and [0060]).”

As to claim 28, Wigh teaches “compare the result of the analysis of a section of a test material with a previous analysis of the same section of the test material, and to identify changes in the test material ([0066]).”

(Figure 6, #121 and #123 are transducers attached to solid inner ring #201) and wherein the partial inner ring is connected to the axle in a non-rotating manner (Figure 6, #203) and the one or more transducers are fixedly pointing towards the test material (Figure 6, #123 propagates sound waves into #151), and the low friction material is positioned at the interface between at least one of the inward facing surface of the orbital outer ring or the outward facing surface of the partial inner ring (#204 is the low friction material), wherein the low friction material is an applied film of a low friction fluid, a coating layer, or is embedded in at least one of the orbital outer ring or the partial inner ring (#204. See arguments above).”

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosselmann US 20080141778 in view of Wigh US 20130047729 and Li US 6604421 and in further view of Barshinger US 20060065055.
As to claim 8 the prior arts do not explicitly teach a suspension element connected to the wheels.
Barshinger teaches “wherein each of the two or more wheels comprises a suspension device arranged to provide individual suspension to each wheel ([0032]).”
It would have been obvious to one of ordinary skill in the art to combine the suspension taught by Barshinger with elements taught by Wigh, Li and Bosselmann. It is known in the art to use a suspension system on wheels when the wheels are in motion over a surface. A suspension system ensures that the wheel maintain contact with the surface while not interrupting the position of the transducer relative to the surface.

([0032]).” The prior arts do not explicitly teach the location of this element, however, it would have been obvious to one of ordinary skill in the art before the filing of the invention to place the suspension device “between the axle and the orbital outer ring, such that the orbital outer ring and the at least on the partial inner ring or the complete inner ring can be displaced independently of the position of the axle. Both the prior arts and claimed invention teach the suspension element, and this element serves the same purpose in both. Based on that, one of ordinary skill in the art would have the knowledge to place the suspension element in an optimal area. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosselmann US 20080141778 in view of Wigh US 20130047729 and Li US 6604421in further view of D’Maddio US 6317387.
As to claim 21, the prior arts are silent regarding the subsea application of the inspection device.
D’Maddio teaches “wherein the carriage is a remote operated vehicle, ROV, such as an underwater ROV for subsea operations (Figure 6 teaches a subsea ROV which utilizes acoustic signals for inspecting a desired surface/object).”
It would have been obvious to one of ordinary skill in the art to combine the subsea aspect taught by D’Maddio with the elements taught by Bosselmann, Li and Wigh. Modifying the system to operate in different conditions would be obvious to one of ordinary skill in the art. The Bosselmann and Wigh reference teach a structure utilizing a carriage system, rails and . 


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosselmann US 20080141778 in view of Wigh US 20130047729 and Li US 6604421in further view of Bond-Thorly US 20150219602.
As to claim 22, the prior arts do not explicitly teach a handle for manual operation, however maneuvering the taught devices by hand or manually is feasible and this limitation does not make the claimed invention patentably distinct from the prior arts.
Bond-Thorly explicitly teaches “wherein the control mechanism for steering the carriage is a handle for manual guidance of a remote (Figure 1, #104).”
It would have been obvious to one of ordinary skill in the art to combine the handle taught by Bond-Thorly with the teachings of the prior art. Operating a sensing device manually is common in the art since it allows for the user to maneuver it as desired. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TARUN SINHA/            Primary Examiner, Art Unit 2863